UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 October 13, 2015 (Date of Report) (Date of earliest event reported) JOHN WILEY & SONS, INC. (Exact name of registrant as specified in its charter) New York (State or jurisdiction of incorporation) 0-11507 13-5593032 Commission File Number IRS Employer Identification Number 111 River Street, Hoboken NJ Address of principal executive offices Zip Code Registrant’s telephone number, including area code: (201) 748-6000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act(17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act(17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR240.13e-4(c)) Item 5.07 – Submission of Matters to a Vote of Security Holders. The Annual Meeting of the Company’s Shareholders was held on October 1, 2015.Proxies for the meeting were solicited pursuant to Section 14(e) of the Securities Act of 1934 and there was no solicitation in opposition to the Board’s solicitations.At this meeting, the shareholders were requested to: (1) elect a board of directors; 2) ratify the appointment by the Board of Directors of the Company’s independent public accountants for the fiscal year ending April 30, 2016; and (3) cast an advisory vote on executive compensation. At the Meeting, the holders of 45,584,292 shares of the Company’s Class A Common Stock were represented in person or by proxy constituting a quorum.The tabulation below sets forth the number of votes cast for or withheld from each Class A Director: FOR WITHHELD Broker Non Votes Mari J. Baker Raymond W. McDaniel, Jr. George Bell Kalpana Raina At the Meeting, the holders of9,078,269 shares of the Company’s Class B Common Stock were represented in person or by proxy constituting a quorum.The tabulation below sets forth the number of votes cast for or withheld for each Class B Director: FOR WITHHELD Broker Non Votes William B. Plummer Matthew S. Kissner Eduardo Menascé William J. Pesce Mark J. Allin Jesse C. Wiley Peter Booth Wiley At the Meeting, the holders of13,636,698 shares of the Company’s combined Class A and Class B Common Stock were represented in person or by proxy to vote the approval of KPMG LLP as independent accountants for the Company for the fiscal year ending April 30, 2015; tabulation as follows: FOR AGAINST ABSTAIN At the Meeting, the holders of 13,636,698 of the Company’s combined Class A and Class B Common Stock were represented in person to consider and approve, on an advisory basis, the compensation of the Corporation’s named executive officers as disclosed in the Proxy Statement; tabulation as follows: FOR AGAINST ABSTAIN BROKER NON-VOTES SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized JOHN WILEY & SONS, INC. Registrant By /s/ Mark Allin Mark Allin President and Chief Executive Officer By /s/ John A. Kritzmacher John A. Kritzmacher Executive Vice President and Chief Financial Officer Dated: October 13, 2015
